DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species III, Figures 1-2 and 6, in the reply filed on 06/21/2022 is acknowledged.  The traversal is on the ground(s) that the present claims overlap the alleged species. See, e.g., MPEP § 806.04(f), to require restriction between claims limited to species, the claims must not overlap in scope, i.e., the claims must be mutually exclusive.  Applicant respectfully submits that many of the alleged species are not mutually 
exclusive and claims directed thereto overlap in scope. Applicant notes that, for example, the strip on the baffle is not excluded from any of the FIGS regardless of whether the strip is explicitly depicted on a baffle. For example, FIGS. 6 and 7 show one baffle and FIG. 2 shows two baffles without a strip, but, that does not preclude the presence of a strip on an occluded side of the illustrated baffles or on another baffle within the drum that is not visible in the view angle of FIG. 2 or 6 or 7. Moreover, each of the claims that does not explicitly include the strip on the baffle is written in open-ended "comprising" format, such that there are no claims which exclude the presence of a strip on a baffle, and claims 5 and 15 are also open-ended, e.g., claims 5 and 15 do not exclude the presence of additional strip(s) on the door. Therefore, the claims to alleged species II and every other species overlap in scope. Where the claims to these alleged species are not mutually exclusive and overlap in scope, the restriction between claims to species II and every other alleged species should not be required, per MPEP § 806.04(f). As such, Applicant respectfully submits that claims 5 and 15 should be rejoined at least because claims 5 and 15 overlap in scope with claims to the elected species. As another example, each claim that reads on elected species III also reads on at least one other non-elected species, e.g., even in the requirement for election of species, the claims for species III and IV are identical, such that every claim to species III overlaps in scope with every claim to species IV. Further, claim 11 reads on any of species II, III, or IV.  Applicant respectfully submits that there is no appreciable search or examination burden on the Examiner for examination of the various alleged species. For example, the various embodiments of the present invention involve overlapping subject matter in the exact same classes and subclasses. As a result, the searches required for each embodiment would necessarily overlap one another, allowing examination of all embodiments in a single application to conserve the limited resources of the Patent Office. The filing fee charged by the Patent Office entitles Applicant to a full examination of each claim presented in the present application, and Applicant respectfully requests withdrawal of the present requirement to limit the present invention to particular embodiments. 
This is not found persuasive because under 35 U.S.C. 121, applicant is required to elect a single disclosed species, or a single grouping of patentably indistinct species.  In the previous Office Action, the examiner clearly distinguished these patentably species as recited:
Species I: Figures 1-4 – A dryer appliance in accordance with an exemplary embodiment of a present disclosure with liner 100 being a single strip and being mounted on a door 33. Claims 1-4, 6-10 and 12-14.
Species II: Figures 1-2 & 5 – A dryer appliance in accordance with another exemplary embodiment of a present disclosure with liners 100 being a single strip and being mounted on a door 33 and a baffle 27. Claims 1-10 and 12-15.
Species III: Figures 1-2 & 6 – A dryer appliance in accordance with an additional exemplary embodiment of a present disclosure with liner 100 being multiple strips 106 and 108 and being mounted on a door 33; a boundary between the first strip 106 and the second strip 108 may be oriented along the transverse direction T. Claims 1-4, 6-14 and 16-19.
Species IV: Figures 1-2 & 7 – A dryer appliance in accordance with a further exemplary embodiment of a present disclosure with liner 100 being multiple strips 106 and 108 and being mounted on a door 33; a boundary between the first strip 106 and the second strip 108 may be oriented along the lateral direction L when the door 33 is in the closed position. Claims 1-4, 6-14 and 16-19.  (See section 1 on page 2 of the Election/Restrictions Office Action.)
These patentably distinct species have different design(s) that distinguishes them from each other, as shown in the drawings and described in the specification, and can have different modes of operation and effects.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1 recites the limitation “the receipt” in line 4.  It is suggested to --- a receipt ---.
Claim 11 recites the limitation “the receipt” in line 4.  It is suggested to --- a receipt ---.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirota et al. (US 5,072,526; hereinafter Hirota).

    PNG
    media_image1.png
    776
    476
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    361
    485
    media_image2.png
    Greyscale



Regarding claim 1, Hirota shows a dryer appliance (fig. 1), comprising: 
a cabinet (1, fig. 1); 
a drum (10, fig. 1) rotatably mounted within the cabinet (1, fig. 1), the drum (10, fig. 1) defining a chamber (interior space or chamber of item 10, fig. 1) for the receipt of articles (clothes, Abstract) for drying; 
a door (5, fig. 1) movably mounted to the cabinet (1, fig. 1) adjacent to an opening (4, fig. 1) in the drum (10, fig. 1), the door (5, fig. 1) movable relative to the cabinet (1, fig. 1) between an open position and a closed position, whereby the chamber (interior space or chamber of item 10, fig. 1) in the drum (10, fig. 1) is accessible through the opening (4, fig. 1) when the door (5, fig. 1) is in the open position and the chamber (interior space or chamber of item 10, fig. 1) is enclosed when the door (5, fig. 1) is in the closed position; and 
a porous liner (39, figs. 3a, 3b, 4) disposed within the chamber (interior space or chamber of item 10, fig. 1) in the drum (10, fig. 1) when the door (5, fig. 1) is in the closed position, wherein the porous liner (39, figs. 3a, 3b, 4) is configured to absorb a liquid (aromatic, col. 4, lines 44-48) prior to operation of the dryer appliance (fig. 1) and disperse the liquid (aromatic, col. 4, lines 44-48) throughout the chamber (interior space or chamber of item 10, fig. 1) during operation of the dryer appliance (fig. 1).

Regarding claim 2, Hirota shows wherein the porous liner (39, figs. 3a, 3b, 4) is mounted on an interior surface (interior surface of item 35 of item 5 at item 37, figs. 3a, 4) of the door (5, fig. 1).

Regarding claim 3, Hirota shows wherein the porous liner (39, figs. 3a, 3b, 4) is removably mounted on the interior surface (interior surface of item 35 of item 5 at item 37, figs. 3a, 4) of the door (5, fig. 1).
Regarding claim 4, Hirota shows wherein the porous liner (39, figs. 3a, 3b, 4) is press-fit (as shown in figs. 3a, 4, the item 39 is press-fit into the item 42 and then the items 39, 42 are press-fit into a recess at item 37)  into a recess (recess at item 37, figs. 3a, 4) in the interior surface (interior surface of item 35 of item 5 at item 37, figs. 3a, 4) of the door (5, fig. 1).

Regarding claim 7, Hirota shows wherein the porous liner (39, figs. 3a, 3b, 4) comprises an electron donor material (Hirota recites “The porous member 39 is made of sintered metal (for example, made by sintering stainless powder) and contains a liquid agent such as an aromatic for clothes.”, col. 3, lines 54-56, BOLD and UNDERLINE emphasis added) (Specification of the instant application recites “In embodiments where the liner 100 includes an electron donor material, the electron donor material may be a natural fiber material or a metallic material”, paragraph [0028], BOLD and UNDERLINE emphasis added).

Claim(s) 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (US 2006/0288600; hereinafter Taylor).

    PNG
    media_image3.png
    673
    460
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    513
    456
    media_image4.png
    Greyscale


Regarding claim 11, Taylor shows a dryer appliance (31, fig. 9) comprising: 
a cabinet (outer housing or cabinet of item 31, fig. 9); 
a drum (33, fig. 9) rotatably mounted within the cabinet (outer housing or cabinet of item 31, fig. 9), the drum (33, fig. 9) defining a chamber (32, fig. 9) for the receipt of articles (29, fig. 9) for drying; 
a door (see ANNOTATED fig. 9) movable mounted to the cabinet (outer housing or cabinet of item 31, fig. 9) adjacent to an opening (opening of item 33, fig. 9) in the drum (33, fig. 9), the door (see ANNOTATED fig. 9) movable relative to the cabinet (outer housing or cabinet of item 31, fig. 9) between an open position and a closed position, whereby the chamber (32, fig. 9) in the drum (33, fig. 9) is accessible through the opening (opening of item 33, fig. 9) when the door (see ANNOTATED fig. 9) is in the open position and the chamber (32, fig. 9) is enclosed when the door (see ANNOTATED fig. 9) is in the closed position; and 
a liner (13, 16, fig. 1) disposed within the chamber (32, fig. 9) in the drum (33, fig. 9) when the door (see ANNOTATED fig. 9) is in the closed position, the liner (13, 16, fig. 1) comprising a first strip (13, fig. 1) and a second strip (16, fig. 1), the first strip (13, fig. 1) comprising an electron acceptor material (polymeric microfiber, polyester, synthetic fiber, [0030]) (Specification of the instant application recites “In embodiments where the liner 100 includes an electron acceptor material, the electron acceptor material may be a synthetic fiber material, such as polyester.”, paragraph [0028], BOLD and UNDERLINE emphasis added) and the second strip (16, fig. 1) comprising an electron donor material (Taylor recites “The second material 16 may also comprise natural fibers or a synthetic-natural fiber blend. Examples of natural animal fibers include, such wool, flannel, felt, jersey, silk, tweed, worsted, mohair, leather, cashmere, chenille, gabardine, taffeta, etc. Fabrics or materials made from plant fibers, comprise a list that includes cotton, denim, linen, terry, velvet, corduroy, canvas, cheesecloth, muslin, poplin, organdy, etc.”, paragraph [0038], UNDERLINE emphasis added) (Specification of the instant application recites “In embodiments where the liner 100 includes an electron donor material, the electron donor material may be a natural fiber material or a metallic material. For example, the natural fiber material may be sheep's wool and/or may be formed as a felt material composed of natural fibers. As another example of a possible electron donor material, the metallic material may be a metal wool, such as steel wool or aluminum wool.”, paragraph [0028], BOLD and UNDERLINE emphasis added).

Regarding claim 18, Taylor shows wherein the electron acceptor material of the first strip (13, fig. 1) is polyester (polymeric microfiber, polyester, synthetic fiber, [0030]) (Specification of the instant application recites “In embodiments where the liner 100 includes an electron acceptor material, the electron acceptor material may be a synthetic fiber material, such as polyester.”, paragraph [0028], BOLD and UNDERLINE emphasis added).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota as applied to claim 1 above, and in view of Taylor et al. (US 2006/0288600; hereinafter Taylor).
Regarding claim 6, Hirota discloses the limitations of the dryer appliance of claim 1 above, but does not disclose wherein the porous liner comprises an electron acceptor material.
Taylor teaches a porous liner (Taylor, 13, fig. 1) comprises an electron acceptor material (Taylor, polymeric microfiber, polyester, synthetic fiber, [0030]) (Specification of the instant application recites “In embodiments where the liner 100 includes an electron acceptor material, the electron acceptor material may be a synthetic fiber material, such as polyester.”, paragraph [0028], BOLD and UNDERLINE emphasis added).
It is noted that there are a limited number of choices available to a person of ordinary skill in the art for providing a porous liner type. In this regard, it is noted that Taylor teaches a porous liner comprising an electron acceptor material.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claim invention to try the porous liner of Taylor to the dryer appliance of Hirota, since this is simply another porous liner type for absorbing a liquid or aromatic prior to operation of the dryer appliance. 
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to try the porous liner of Taylor to the dryer appliance of Hirota, since this is simply another porous liner type for absorbing a liquid or aromatic prior to operation of the dryer appliance.

Regarding claim 8, Hirota discloses the limitations of the dryer appliance of claim 1 above, but does not disclose wherein the porous liner comprises a felt material composed of natural fibers.
Taylor teaches a porous liner (Taylor, 16, fig. 1) comprises a felt material composed of natural fibers (Taylor recites “The second material 16 may also comprise natural fibers or a synthetic-natural fiber blend. Examples of natural animal fibers include, such wool, flannel, felt, jersey, silk, tweed, worsted, mohair, leather, cashmere, chenille, gabardine, taffeta, etc. Fabrics or materials made from plant fibers, comprise a list that includes cotton, denim, linen, terry, velvet, corduroy, canvas, cheesecloth, muslin, poplin, organdy, etc.”, paragraph [0038], UNDERLINE emphasis added).
It is noted that there are a limited number of choices available to a person of ordinary skill in the art for providing a porous liner type. In this regard, it is noted that Taylor teaches a porous liner comprising a felt material composed of natural fibers.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claim invention to try the porous liner of Taylor to the dryer appliance of Hirota, since this is simply another porous liner type for absorbing a liquid or aromatic prior to operation of the dryer appliance. 
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to try the porous liner of Taylor to the dryer appliance of Hirota, since this is simply another porous liner type for absorbing a liquid or aromatic prior to operation of the dryer appliance.
Regarding claim 10, Hirota discloses the limitations of the dryer appliance of claim 1 above, but does not disclose wherein the porous liner comprises a synthetic fiber material.
Taylor teaches a porous liner (Taylor, 13, fig. 1) comprises a synthetic fiber material (Taylor, polymeric microfiber, polyester, synthetic fiber, [0030]).
It is noted that there are a limited number of choices available to a person of ordinary skill in the art for providing a porous liner type. In this regard, it is noted that Taylor teaches a porous liner comprising a synthetic fiber material.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claim invention to try the porous liner of Taylor to the dryer appliance of Hirota, since this is simply another porous liner type for absorbing a liquid or aromatic prior to operation of the dryer appliance. 
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to try the porous liner of Taylor to the dryer appliance of Hirota, since this is simply another porous liner type for absorbing a liquid or aromatic prior to operation of the dryer appliance.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota as applied to claim 1 above, and in view of Schreyer (US 2,338,739).

    PNG
    media_image5.png
    437
    514
    media_image5.png
    Greyscale


Regarding claim 9, Hirota discloses the limitations of the dryer appliance of claim 1 above, but does not disclose wherein the porous liner comprises a metallic wool material.
Schreyer teaches a porous liner (Schreyer, 36, fig. 1) comprises a metallic wool material (Schreyer, aluminum wool, page 2, col. 1, lines 68-75).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the dryer appliance of Hirota with the porous liner comprising a metallic wool material, as taught by Schreyer, for promoting a greater heat exchanging between the hot drying air and the porous liner or metallic wool material which would result in effectively vaporizing the liquid or aromatic absorbed in the porous liner or metallic material and thus the articles to be dried or clothes are effectively refreshed.  Consequently, the user’s satisfaction is promoted. 

Claim(s) 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to claim 11 above, and in view of Hirota et al. (US 5,072,526; hereinafter Hirota).
Regarding claim 16, Taylor discloses wherein the electron acceptor material (polymeric microfiber, polyester, synthetic fiber, [0030]) (Specification of the instant application recites “In embodiments where the liner 100 includes an electron acceptor material, the electron acceptor material may be a synthetic fiber material, such as polyester.”, paragraph [0028], BOLD and UNDERLINE emphasis added) of the first strip (13, fig. 1) is porous.
Taylor does not disclose the first strip is thereby configured to absorb a liquid prior to operation of the dryer appliance and disperse the liquid throughout the chamber during operation of the dryer appliance.
Hirota teaches a strip (Hirota, 39, figs. 3a, 3b, 4) is thereby configured to absorb a liquid (Hirota, aromatic, col. 4, lines 44-48) prior to operation of the dryer appliance (Hirota, fig. 1) and disperse the liquid (Hirota, aromatic, col. 4, lines 44-48) throughout the chamber (Hirota, interior space or chamber of item 10, fig. 1) during operation of the dryer appliance (Hirota, fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the dryer appliance of Taylor with the strip being thereby configured to absorb a liquid prior to operation of the dryer appliance and disperse the liquid throughout the chamber during operation of the dryer appliance, as taught by Hirota, for providing an aromatic smell or a fragrant smell to the article(s) to be dried such as clothes, or fabric, or etc... during a drying operation of the dryer appliance and thus the dried article(s) or clothes or fabric is/are smell like new article(s) or clothes or fabric.  Consequently, the user’s satisfaction is promoted.    
Regarding claim 17, Taylor discloses wherein the electron donor material (Taylor recites “The second material 16 may also comprise natural fibers or a synthetic-natural fiber blend. Examples of natural animal fibers include, such wool, flannel, felt, jersey, silk, tweed, worsted, mohair, leather, cashmere, chenille, gabardine, taffeta, etc. Fabrics or materials made from plant fibers, comprise a list that includes cotton, denim, linen, terry, velvet, corduroy, canvas, cheesecloth, muslin, poplin, organdy, etc.”, paragraph [0038], UNDERLINE emphasis added) (Specification of the instant application recites “In embodiments where the liner 100 includes an electron donor material, the electron donor material may be a natural fiber material or a metallic material. For example, the natural fiber material may be sheep's wool and/or may be formed as a felt material composed of natural fibers. As another example of a possible electron donor material, the metallic material may be a metal wool, such as steel wool or aluminum wool.”, paragraph [0028], BOLD and UNDERLINE emphasis added) of the second strip (16, fig. 1) is porous.
Taylor does not disclose the second strip is thereby configured to absorb a liquid prior to operation of the dryer appliance and disperse the liquid throughout the chamber during operation of the dryer appliance.
Hirota teaches a strip (Hirota, 39, figs. 3a, 3b, 4) is thereby configured to absorb a liquid (Hirota, aromatic, col. 4, lines 44-48) prior to operation of the dryer appliance (Hirota, fig. 1) and disperse the liquid (Hirota, aromatic, col. 4, lines 44-48) throughout the chamber (Hirota, interior space or chamber of item 10, fig. 1) during operation of the dryer appliance (Hirota, fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the dryer appliance of Taylor with the strip being thereby configured to absorb a liquid prior to operation of the dryer appliance and disperse the liquid throughout the chamber during operation of the dryer appliance, as taught by Hirota, for providing an aromatic smell or a fragrant smell to the article(s) to be dried such as clothes, or fabric, or etc... during a drying operation of the dryer appliance and thus the dried article(s) or clothes or fabric is/are smell like new article(s) or clothes or fabric.  Consequently, the user’s satisfaction is promoted.    

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to claim 11 above, and in view of Galvin (US 1,773,455).

    PNG
    media_image6.png
    919
    576
    media_image6.png
    Greyscale


Regarding claim 19, Taylor discloses the limitations of the dryer appliance of claim 11 above, but does not disclose wherein the electron donor material of the second strip is aluminum wool.
Galvin teaches an electron donor material of the second strip (Galvin, 1, figs. 4, 5) is aluminum wool (Galvin recites “... metallic wool is also made from other metals including copper, lead, aluminum, bronze, brass and nickel.”, page 3, lines 11-13; metallic wool pad 1, page 2, lines 78-79).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the dryer appliance of Taylor with the electron donor material of the second strip is aluminum wool, as taught by Galvin, for providing a material which can withstand a high degree of temperature of the drying air during an operation of the dryer appliance which would result in preventing the electron donor material of the second strip from quickly deteriorating and thus the life-span of the electron donor material of the second strip is longer.  Consequently, the user’s satisfaction is promoted.

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 12, the prior art of record fails to disclose or suggest alone or in combination as claimed wherein the liner is mounted on an interior surface of the door.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Tylor discloses “The dryer appliance of claim 11”.  However, Taylor does not disclose the limitations of “wherein the liner is mounted on an interior surface of the door.”
Therefore, allowance of claims 12-14 is indicated because the prior art of record does not show or fairly suggest wherein the liner is mounted on an interior surface of the door in combination with the structural elements and/or method steps recited in at least claims 12-14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141. The examiner can normally be reached Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762